826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas HOLCOMB, Plaintiff-Appellant,v.James A. HINKLE, Police Chief; William Ward; City ofRichwood, an incorporated municipality,Defendants-Appellees.
No. 86-1174
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1987.Decided Aug. 14, 1987.

Thomas Holcomb, appellant pro se.
Bruce William Berger, Harry Fullerton Bell, Jr., Kay, Casto & Chaney, for appellees.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas Holcomb brought this 42 U.S.C. Sec. 1983 action alleging that he was arrested unlawfully and that excessive force was used in effectuating his arrest.  The action came before the district court for a trial by jury.  After hearing all the evidence, the jury rendered a verdict in Holcomb's favor and awarded him $3,000 in compensatory damages.


2
On appeal, Holcomb makes the following contentions:


3
(1)  the district court erred in dismissing the City of Richwood and Chief of Police William Ward from the action;


4
(2)  he was barred from conversations between the attorneys and the district judge;


5
(3)  his attorney failed to move his medical bills into evidence;


6
(4)  his damage award was inadequate;


7
(5)  his attorney tried to bribe him by threatening to withdraw his representation if Holcomb did not sign a settlement agreement;


8
(6)  Officer Hinkle was not convicted of police brutality;


9
(7)  the breathalyzer test was administered incorrectly; and


10
(8)  the district judge had improper contacts with the jury.


11
We have reviewed these contentions and find no basis for disturbing the verdict.  Therefore, we affirm the judgment below.  The 'Motion for Transcript at Government Expense' is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


12
AFFIRMED.